Exhibit 99.2 First Quarter 2012 Results April 17, 2012 2012 vs. 2011 P&L Summary First Quarter % ∆ Revenue $ 3,307.3 $ 3,151.3 % EBITA (a) 386.5 342.8 % % Margin % % Amortization of Intangibles 24.0 20.7 Operating Income $ 362.5 $ 322.1 % % Margin % % (a) EBITA is a non-GAAP financial measure. See page 23 for the definition of this measure and page 18 for the reconciliation of non-GAAP measures. April 17, 2012 1 2012 vs. 2011 P&L Summary First Quarter % ∆ Operating Income $ 362.5 $ 322.1 % % Margin % % Net Interest Expense 29.2 32.1 Income Taxes 109.3 73.9 (a) % Tax Rate % % Income from Equity Method Investments 2.0 1.0 Noncontrolling Interests 21.4 15.2 Net Income - Omnicom Group $ 204.6 $ 201.9 % (a) In the first quarter of 2011, we recorded an aggregate pre-tax charge of $7.9 million, consisting of a gain of $123.4 million related to a non-cash remeasurement gain, and repositioning charges of $131.3 million. The tax effect of these items was a net benefit of $36.7 million. This was partially offset by a tax charge of $9.0 million related to a tax accrual recorded in accordance with ASC 740 (FIN 48) during the first quarter of 2011.
